Exhibit 10.7

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ROYALTY AGREEMENT

 

This Royalty Agreement (this “Agreement”) is effective as of the 14th day of
May, 2020 (the “Effective Date”) by and between Chelexa BioSciences, Inc.,
having an address at 181 Market Street, Unit 20, Lowell, MA 01852 (“Chelexa”)
and Hoth Therapeutics, Inc., having an address at 1 Rockefeller Plaza, Suite
1039, New York, New York 10020 (“Hoth”). Chelexa and Hoth are each hereafter
referred to individually as a “Party” and together as the “Parties”.

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement between
Chelexa and Hoth dated as of even date herewith (the “Assignment and Assumption
Agreement”), Chelexa is assigning to Hoth, all of its rights and obligations in
and to and liabilities under, of whatever kind or nature, the certain License
Agreement between Chelexa and The University of Cincinnati, a state institution
of higher education organized under Section 3361 of the Ohio Revised Code,
having an address at 51 Goodman Dr., Suite 240, Cincinnati, OH 45221-0829
(“UC”), entered into and made effective on February 27, 2013, and amended on
April 17, 2013 and February 27, 2013 (the “UC Agreement’’), in accordance with
the terms and conditions set forth therein;

 

WHEREAS, as consideration for the assignment of the UC Agreement (as defined in
the Assignment and Assumption Agreement), Hoth has agreed to, among other
things, pay to Chelexa royalties on the sale or other disposition of the
Products (as defined below), on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Assignment and Assumption Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows.

 

1.DEFINITIONS

 

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified. Capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to such terms in
the Assignment and Assumption Agreement.

 

1.1.“Invention” means any innovation, improvement, development, discovery, and
information relating thereto, whether or not written or otherwise fixed in any
form or medium, regardless of the media on which it is contained and whether or
not patentable or copyrightable as described in UC Disclosure # [*], “[*].”

  

1.2.“Invention Rights” means collectively and individually Patent Rights and
Know-How.

 

1.3.“Know-how” means any and all proprietary information, methods, processes,
techniques and data, which are necessary or useful for the manufacture, use or
sale of any Licensed Product (as defined below) and which comprise Confidential
Information (as defined herein in Article 6.3, below).

 



-1-

 

 

1.4.“Licensed Product” means any and all products and processes, (i) in the
jurisdiction where such products and processes are being manufactured, used,
offered for sale, sold or imported which could not be manufactured, used,
offered for sale, sold or imported without infringing one or more claims of the
Patent Rights, or (ii) are manufactured, used or sold, in whole or in part,
through the use of the Invention Right s.

 

1.5.“Licensee” shall mean shall mean any Third Party to whom Hoth grants a
license of or transfers some or all of the rights to or in the Licensed Product.

 

1.6.“Net Sales” means the aggregate gross revenues derived by Hoth and its
sublicensees from the sale of the Licensed Products to, and practice of the
Licensed Product for, an unaffiliated third party in an arm’s length
transaction, less credits granted on account of price adjustments, recalls,
rejections or return of item s previously sold, and excises, sales taxes, duties
or other taxes imposed upon and paid with respect to such sales.

 

“Net Sales” shall not include sales or transfers between Hoth and its
Affiliates.

 

1.7.“Patent Rights” means any patents and patent applications based on the
Invention, and any foreign counterparts thereof, as well as all continuations,
continuations-in-part, divisions, and renewals thereof, all patents which may be
granted thereon, and all reissues, reexaminations, extensions, patents of
additions and patents of importation thereof, including specifically the
following issued patents and pending patent applications:

  

UC

Family Number

Jurisdiction

Serial# Title Notes [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]
[*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 



-2-

 

 

1.8.“Royalty Payment” shall have the meaning set forth in Section 2.1.

 

1.9.“Territory” shall mean all countries and jurisdictions of the world.

 

2.FEES AND ROYALTIES

 

2.1.Approval Milestone. Hoth will pay Chelexa a one-time cash fee of $3.5
million upon either (i) the first license in the U.S., any U.S. territory or the
European Union to make, use and sell a Licensed Product in such country or
territory, or (ii) the receipt of approval from the United Stated Federal Drug
Administration (FDA) to make, use and sell a Licensed Product.

 

2.2.Royalty. Subject to the other terms and conditions of this Agreement, during
the Term, Hoth shall pay to Chelexa a royalty based on a percentage of annual
aggregate Net Sales of the Licensed Product in the Territory according to the
following schedule: (the “Royalty Payment”).

 

Calendar Year Net Sales (in US Dollars) for the Licensed Technology in the
Territory Incremental Royalty Rates as a Percentage(%) of Net Sales

 

Portion of Calendar Year Net Sales up to and including $[*] Million

 

[*]%

 

Portion of Calendar Year Net Sales that exceeds $[*] Million, up to and
including $[*] Million

 

[*]%

 

Portion of Calendar Year Net Sales that exceeds $[*] Million

 

[*]%

 



-3-

 

 

3.RECORDS, REPORTS AND PAYMENTS

 

3.1Reporting of First Sale of Licensed Product. Hoth shall report to Chelexa the
date of first sale of a Licensed Product by Hoth or a sublicensee within thirty
(30) days following that sale.

 

3.2Quarterly Progress Reports. No later than sixty (60) days after the end of
each Fiscal Quarter, Hoth shall provide to Chelexa a written Quarterly Progress
Report. If multiple technologies are covered by the license granted hereunder,
the Progress Report shall provide the information set forth above for each
technology.

 

3.3Quarterly Sales Reports. Hoth shall deliver to Chelexa within sixty (60) days
after the end of each Calendar Quarter a written report showing its sales of the
Licensed Product as well as any payments from sublicensees and its computation
of remuneration to Chelexa due under this Agreement for such Calendar Quarter
and at the same time make the payment of the remuneration due. If it had no sale
of any Licensed Product by Hoth or a sublicensee the report shall so state. All
Net Sales shall be segmented in each such report according to each Chelexa
technology in the Licensed Product. For payments by sublicensees, the report
shall segment the payments by any applicable Chelexa technology in the
sublicensed product. The report shall include the rates of exchange used for
conversion to US Dollars (USD) from the currency in which such sales were made.

 

3.4.Payment for Sales Outside of US. In cases of sales outside the USA, royalty
payments shall be made in net US Dollars. The amounts shall be calculated using
currency exchange rates as set forth in The Wall Street Journal on the last day
of the Calendar Quarter for which remuneration is due as noted in 7.3.

 

3.5No Offsets. All payments due to Chelexa from Hoth shall be made without
deduction for taxes, assessments, or other charges of any kind which may be
imposed on Hoth by the government of the country where the transactions occur or
any political subdivision thereof with respect to any amounts payable to Chelexa
pursuant to this Agreement, and such taxes, assessments, or other charges shall
be assumed by Hoth. Late payments shall be subject to an interest charge of the
lesser of one percent (1%) per month or the maximum allowed by law.

 



-4-

 

 

3.6Books and Records; Right to Audit. Hoth shall keep full, true and accurate
books of accounts based on good accounting principles and other records
containing relevant information and data which may be necessary to ascertain and
verify the remuneration payable to Chelexa hereunder for a period of three (3)
years following the year to which such records relate. During the Term and for a
period of three (3) years following its termination, Chelexa shall have the
right to audit, or have an agent, accountant or other representative, audit such
books, records and supporting data upon thirty (30) days notice. Any audit shall
be at Chelexa’s expense, except that Hoth shall reimburse Chelexa for the cost
of the audit in the event that Chelexa discovers an underpayment often percent
(10%) or more of the amount due.

 

3.7Confidentiality. All matters relating to this Article 3 shall be subject to
the confidentiality provisions of Article 6.3 and shall not be used for any
purpose other than in connection with the examination by Chelexa contemplated by
this Article, nor shall any such information or material be disclosed to any
person or entity other than Chelexa’s outside or in-house counsel, accountants,
officers and those personnel of each having a legitimate need to know.

 

4.DILIGENCE

 

4.1.Hoth agrees to use its best commercial efforts in the development,
production and marketing of Licensed Products within the global market and the
respective discipline of biofilm prevention utilizing the Zinc Chelator DTPA and
will for such purpose make available adequate resources and qualified personnel.
All such development and commercializing expenses shall be borne by Hoth.

 

4.2.Hoth shall use its best commercial efforts to effect introduction of Hoth
(or those of its sublicensees) branded products into commercial use as quickly
as is reasonably possible, consistent with sound and reasonable business
practices and judgment; thereafter, until the expiration of this Agreement, Hoth
and its sublicensees shall endeavor to keep branded products reasonably
available to the public.

 

4.3.If at any time during the Term Hoth abandons development of the Licensed
Product for any reason other than safety or demonstrated lack of efficacy, Hoth
agrees to take any steps reasonably necessary to facilitate the assignment of
the license and related intellectual property to Chelexa to enable Chelexa to
pursue development of the Licensed Product utilizing its own resources. Such
steps include but are not limited to engaging with the University of Cincinnati
to facilitate such transfer. Any such transfer shall be conditioned upon
Chelexa’s payment and reimbursement to Hoth of all fees and costs paid by Hoth
(including, but not limited to, legal and filing fees and/or payments made to UC
or third parties related to the patents) to further the rights and development
of the Licensed Products that were obligations of Chelexa (or that were caused
by Chelexa).

 

5.AFFILIATES AND LICENSEES

 

Hoth covenants that it will ensure that the terms of this Agreement are binding
upon all Affiliates and Licensees of Hoth, and all Net Sales made by such
Affiliates or Licensees shall be subject to the payment of the Royalty Payment
under the terms of this Agreement. Notwithstanding such Affiliate or Licensees
obligations to Chelexa, Hoth shall remain fully responsible for the payment and
performance of all obligations to Chelexa under this Agreement. Hoth shall
ensure that all agreements with Affiliates and Licensees shall include a
provision wherein the parties agree that the sale of Licensed Products are
subject to the payment of the Royalty Payment to Chelexa under this Agreement.

 



-5-

 

 

6.MISCELLANEOUS

 

6.1.Term. The term of this Agreement shall begin on the date first above
mentioned and shall end on the earlier of May 31, 2025 or the last to expire
patent in the Patent Rights, unless sooner terminated in accordance with the
terms of Section 5.2 hereof.

 

6.2.Termination. This Agreement may be terminated by Chelexa upon written notice
to Hoth. This Agreement may not be terminated by Hoth.

 

6.3.Confidentiality.

 

a) In connection with this Agreement, it is acknowledged that each Party may
disclose its confidential and proprietary information to the other Party. Any
such information that is first disclosed in writing, or if first disclosed
orally is later transmitted in written form, and is labeled as “Confidential” is
referred to herein as “Confidential Information.”

 

(b) Each Party hereto shall maintain the Confidential Information of the other
Party in confidence, and shall not disclose or otherwise communicate such
Confidential Information to others during the Term and for a period of three (3)
years following termination, or use it for any purpose except pursuant to, and
in order to carry out, the terms and objectives of this Agreement, and hereby
agrees to exercise every reasonable precaution to prevent the unauthorized
disclosure of such Confidential Information by any of its directors, officers,
employees, consultants or agents.

 

(c) The provisions of Article 6.3 shall not apply to any Confidential
Information disclosed hereunder which:

 

(i) either was or will be lawfully disclosed to the recipient by an independent
third party rightfully in possession of the Confidential Information; or

 

(ii) is public knowledge prior to or after its disclosure other than through
acts of omission attributable to recipient; or

 

(iv) was independently known to the recipient prior to receipt from the
disclosing party, as demonstrably documented in contemporaneous written records
of the recipient; or

 

(v) is required to be disclosed by any of the Parties to comply with applicable
laws, to defend or prosecute litigation or to comply with governmental
regulations, provided that such Party promptly notifies the other Party so as to
permit such Party to take action to avoid and/or minimize the degree of such
disclosure.

 



-6-

 

 

6.4.Integrated Agreement. This Agreement, the Assignment and Assumption
Agreement and the exhibits and schedules hereto and thereto sets forth the
entire agreement and understanding of the Parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements.

 

6.5.Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the permitted successors and assigns of
the Parties.

 

6.6.Sale or Transfer of Rights to Royalty Payments; Right to Encumber.
Notwithstanding anything to the contrary in the Assignment and Assumption
Agreement, Chelexa may, at any time, sell, transfer, encumber, assign, or pledge
its right to receive the Royalty Payment under this Agreement. Notwithstanding
the foregoing, no such sale, transfer, assignment or pledge shall relieve Hoth
of its obligations under this Agreement without the written consent of Chelexa.

 

6.7.Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[Remainder of page intentionally left blank]

 

-7-

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative as of the date first set forth above.

 

CHELEXA BIOSCIENCES, INC.   HOTH THERAPEUTICS, INC.       By: /s/ Kenneth L.
Rice Jr.   By: /s/ Robb Knie                      Name:  Kenneth L. Rice Jr.  
Name:  Robb Knie Title: Chief Executive Officer   Title: Chief Executive Officer

  

  

-8-



 

 

 